                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LEGALFORCE RAPC WORLDWIDE P.C., ET                  CASE NO. 18-cv-02573-YGR
                                         AL.,
                                   7
                                                       Plaintiffs,                           ORDER (I) REQUIRING MANDATORY
                                   8                                                         SETTLEMENT CONFERENCE; (II)
                                                 vs.                                         GRANTING IN PART MOTION FOR STAY;
                                   9                                                         AND (III) DENYING MOTION TO SHORTEN
                                         UPCOUNSEL, INC.,                                    TIME AS MOOT
                                  10
                                                       Defendant.                            Re: Dkt. Nos. 98, 99
                                  11

                                  12          The Court is in receipt of defendant’s emergency motion for a 60-day stay and
Northern District of California
 United States District Court




                                  13   commensurate extensions in deadlines and its motion to shorten time to hear said motion. (Dkt.

                                  14   Nos. 98, 99.) While plaintiffs have not responded, the Court understands that plaintiffs object.

                                  15   The Court understands that the instant matter has been hotly contested and set the same on an

                                  16   aggressive schedule.

                                  17          In light of the terminating relationship between defendant and its counsel, and in the

                                  18   interest of justice, the Court is inclined to grant a measure of relief, including a limited stay. That

                                  19   said, the Court also considers that changing financial realities and circumstances and the cost of

                                  20   litigation warrant another round of settlement discussions. Accordingly, the parties and counsel of

                                  21   record are HEREBY ORDERED to attend a mandatory settlement conference with Magistrate Judge

                                  22   Laurel Beeler as soon as her calendar allows. Within twenty-four (24) hours of receipt of this

                                  23   order, the parties shall contact Judge Beeler’s chambers to schedule said conference by sending an

                                  24   email to lbcrd@cand.uscourts.gov.

                                  25          Discovery in this case is STAYED for thirty (30) days with the following exception: To the

                                  26   extent that Magistrate Judge Donna M. Ryu requires clarification or follow-up with respect to the

                                  27   pending motion at Docket Number 97, the stay shall not apply.

                                  28          Further, the Court hereby EXTENDS discovery cutoffs/disclosures and motion deadlines by
                                   1   thirty (30) days and will reset dates at a scheduling conference on Monday, February 25, 2019 at

                                   2   1:45 p.m. in Courtroom 1 of the United States Courthouse located at 1301 Clay Street, Oakland,

                                   3   California, which is more than sufficient time to obtain new counsel.

                                   4          In light of the orders set forth herein, the Court does not perceive any significant prejudice

                                   5   to the plaintiff.1 However, to the extent any exists with respect to a longer stay, the parties may set

                                   6   forth those concerns in an updated case management conference statement which shall be filed

                                   7   seven (7) business days in advance of the scheduling conference. The statement shall also outline

                                   8   the requested schedule(s), including any further requests for extensions/stays and shall identify

                                   9   with specificity all outstanding discovery and anticipated discovery. Trial counsel for both parties

                                  10   shall personally appear.

                                  11          This Order terminates Docket Numbers 98 and 99.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 15, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  15                                                        UNITED STATES DISTRICT COURT JUDGE
                                  16

                                  17

                                  18   cc:    Magistrate Judge Laurel Beeler
                                  19          Magistrate Judge Donna M. Ryu
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28          1
                                                  Moreover, defendant’s motion to shorten time is DENIED AS MOOT.
                                                                                        2
